Citation Nr: 1705600	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-18 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite residuals of the bilateral ears. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1959 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a June 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This claim was previously before the Board in September 2015, when it was remanded for further development. 

While this appeal was pending, the RO granted service connection for frostbite residuals of bilateral upper extremities in a July 2016 decision.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced frostbite residuals of the bilateral ears since his active military service.






CONCLUSION OF LAW

The criteria for service connection for frostbite residuals of the bilateral ears have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has frostbite residuals of the bilateral ears due to active service extreme cold exposure.  Specifically, the Veteran has related that he experienced frostbite to his ears when he was stationed in Germany, and had swelling and burning which was treated by application of a cream, as no other form of treatment was available then.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and notes that the Veteran is already service-connected for frostbite residuals of his bilateral upper extremities. 38 U.S.C.A. § 1154 (a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2015).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2015).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Frostbite residuals are not on the chronic disability list under 38 C.F.R. § 3.309.

While the Veteran's service treatment records do not show any diagnosis of, or treatment for, frostbite, his VA and private treatment records show ongoing treatment for frostbite residuals of bilateral ears.

VA scheduled the Veteran for an examination to determine the nature and etiology of his bilateral ear disability, but the July 2016 examiner did not provide the requested opinion, stating instead that the Veteran had no complaints related to cold exposure of the ears.  The Board assigns low probative value to the result of that examination, as the examiner did not provide the required opinion.  In addition, the examiner did not adequately account for the Veteran's ongoing treatment for frostbite residuals of the bilateral ears (as seen in his VA treatment records), for the Veteran's account of in-service cold exposure (which the examiner was directed to by the Board in its former remand), for the description of the onset of his symptoms, and for his reports of present symptomology.   

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A (d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of frostbite of the bilateral ears as well as his current manifestations frostbite residuals of the bilateral ears because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board also finds the lay statement in evidence credible.  The statements of the Veteran are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service and his current VA treatment records.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the ongoing nature of the Veteran's frostbite residuals of the bilateral ears symptomatology, and the Board finds them both assertive and persuasive.  Since he had the disability in service and ever since service the Board can consider that evidence in granting service connection.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of frostbite of the bilateral ears in service, continuity of symptoms since service, evidence linking the disability to cold exposure, and resolving any doubt in the Veteran's favor, service connection for frostbite residuals of the bilateral ears is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).







ORDER

Entitlement to service connection for frostbite residuals of the bilateral ears is granted. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


